Citation Nr: 1711039	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myocarditis, claimed as a complication of smallpox vaccination and/or residual of sunstroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from July 1953 until May 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1988 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at an August 1990 hearing before members of the Board who have since retired at VA's central office in Washington, D.C.  A partial transcript of the hearing is associated with the claims file.  The Veteran was notified that the Board members who had heard his testimony had retired and that only a partial transcript was of record, and was given an opportunity to request a new hearing by way of a March 2009 letter.  However, the Veteran has not requested a new hearing.   

The extensive procedural history of this appeal has been outlined in previous Board decisions and remands (see, in particular, the Board's May 2014 remand and October 2014 decision).  More recently, in a June 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2014 decision that denied entitlement to service connection for myocarditis and remanded that claim for adjudication consistent with the Court's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

There was no event, disease, or injury resulting in a cardiovascular disorder during active service, symptoms of a cardiovascular disorder were not continuous or recurrent in service, symptoms of a cardiovascular disorder have not been continuous or recurrent since service separation, cardiovascular-renal disease did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current cardiovascular disorder, diagnosed as myocarditis, and active service.


CONCLUSION OF LAW

The criteria for service connection for myocarditis are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's October 2014 decision, and will not be reiterated here.  The Board continues to find that the weight of the evidence is against the grant of service connection for myocarditis for the reasons outlined in that decision.  

As noted above, the June 2016 Memorandum Decision vacated the Board's October 2014 decision, finding that the Board was incorrect in its determination that a VA examination or opinion was not necessary to fulfill VA's duty to assist.  Specifically, the Court determined that a submission by the Veteran of a definition of myocarditis from Taber's Cyclopedic Medical Dictionary that stated that myocarditis is associated with a number of conditions including heatstroke was enough to trigger the duty to obtain a medical examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Subsequently, the Board obtained an opinion from a VA cardiologist received in January 2017.  The doctor reviewed the Veteran's claims file and acknowledged that cardiac complications of smallpox vaccination have been reported since the initiation of the vaccination in the 1950s, citing to multiple studies and statistics.  However, he opined that it is very unlikely (less than 50 percent) that the diagnosis of myocarditis in 1981 is due to the Veteran's acute illness he suffered in 1953 after receiving a smallpox vaccination.  The doctor stated that the acute illness he suffered in July 1953 was a febrile illness associated with some mucosal lesion that could be due to several reasons, such as heat exhaustion, heat injury, or acute vaccinia syndrome, but he had no signs or symptoms of myocarditis at that time.  Indeed, the doctor stated that there is no evidence found during active service that fulfills the definition of for suspected, probable, and confirmed myocarditis in the record.  The doctor further reasoned that, by definition, vaccinia-associated myocarditis has been defined as myocarditis occurring within 30 days after smallpox vaccination in the absence of evidence of another likely cause.  Therefore, the doctor concluded that the diagnosis of myocarditis mentioned in 1981 (28 years later) is very unlikely due to the smallpox vaccination and/or heatstroke.  The January 2017 VHA opinion provides highly probative evidence against the claim for service connection.  

In addition, since the Board's October 2014 decision and the Court's June 2016 Memorandum Decision, the Veteran has submitted additional evidence.  While most of it is duplicative of prior submissions and evidence already of record, it includes a September 2016 Heart Conditions Disability Benefits Questionnaire completed by a private physician which confirms a current diagnosis of myocarditis as well as benign hypertensive heart disease without heart failure.  No nexus opinion is given.

The weight of the evidence continues to demonstrate no etiological relationship between the Veteran's current cardiovascular condition and active service.  

For these reasons, the Board adopts its findings and conclusions as outlined in its October 2014 decision, and the appeal for service connection for myocarditis remains denied.

Moreover, the Board finds that the January 2017 VHA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include service treatment records, VA and private treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed as well as to medical literature used to support the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this claim has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).


ORDER

Service connection for myocarditis is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


